Exhibit 1.1 EXECUTION COPY MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC. $735,153,100 STARM MORTGAGE LOAN TRUST 2007-3 Mortgage Pass Through Certificates Series 2007-3 UNDERWRITING AGREEMENT June 28, 2007 UBS Securities LLC 1285 Avenue of the Americas New York, New York 10019 SunTrust Capital Markets, Inc. 303 Peachtree Street Atlanta, Georgia 30309 Ladies and Gentlemen: Mortgage Asset Securitization Transactions, Inc., a Delaware corporation (the “Company”), proposes to sell to UBS Securities LLC (“UBS”) and SunTrust Capital Markets, Inc. (“STCM” and, together with UBS, the “Underwriters”), pursuant to this agreement (the “Agreement”), the Company’s Mortgage Pass Through Certificates, Series 2007-3, Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2, Class 4-A, Class I-B-1, Class I-B-2, Class I-B-3, Class II-B-1, Class II-B-2 and Class II-B-3 certificates (the “Offered Certificates” and, together with the Class I-B-4, Class I-B-5, Class I-B-6, Class II-B-4, Class II-B-5 and Class II-B-6 certificates, the “Certificates”) issued pursuant to the Pooling and Servicing Agreement, dated as of June 1, 2007 (the “Pooling and Servicing Agreement”), among the Company, as depositor, UBS Real Estate Securities Inc., (“UBSRES”), as transferor, Wells Fargo Bank, N.A., as master servicer (the “Master Servicer”) and as trust administrator (the “Trust Administrator”), and U.S. Bank National Association, as trustee (the “Trustee”) described herein.The Certificates will represent in the aggregate the entire beneficial ownership interest in a trust (the “Trust”) primarily consisting of a segregated pool (the “Mortgage Pool”) of adjustable rate residential mortgage loans (the “Mortgage Loans”).Pursuant to the Reconstituted Purchase, Warranties and Servicing Agreement, dated as of June 28, 2007 (the “SunTrust Mortgage Loan Purchase Agreement”), between SunTrust Mortgage, Inc. (“SunTrust”) and UBSRES, the Mortgage Loans will be purchased from SunTrust by UBSRES.Pursuant to the Reconstituted Seller’s Warranties and Servicing Agreement, dated as of June 28, 2007 (the “Wells Fargo Mortgage Loan Purchase Agreement”), between Wells Fargo Bank, N.A. (“Wells Fargo”) and UBSRES, the Mortgage Loans will be purchased from Wells Fargo by UBSRES.Pursuant to the Mortgage Loan Purchase Agreement, dated as of June 1, 2007 (the “Mortgage Loan Purchase Agreement”) between UBSRES and the Company, the Mortgage Loans will be purchased from UBSRES by the Company.The Offered Certificates are described more fully in Schedule A hereto and the Registration Statement (as hereinafter defined). This is to confirm the arrangements with respect to the Underwriters’ purchase of the Offered Certificates. The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the Indemnification Agreements (as defined below) and this Agreement are collectively referred to herein as the “Transaction Documents”.Only the Offered Certificates are being sold pursuant to this Agreement. At or prior to the time when sales (including any contracts of sale) of the Offered Certificates were first made to investors by the Underwriters (the “Time of Sale”), the Company had prepared the following information (together, as a whole, the “Time of Sale Information”): (i)the Term Sheet Supplement, dated June 1, 2007 and the Prospectus, dated February 26, 2007 (together, along with any information referred to under the caption “Static Pool Information” therein, regardless of whether it is deemed a part of the Registration Statement or Prospectus under Rule 1105(d) of Regulation AB, the “Term Sheet Supplement”), and (ii)each “free writing prospectus” (as defined pursuant to Rule 405 of the Securities Act of 1933, as amended (the “Act”)) (as it may be amended with the approval in writing of the parties hereto).If, subsequent to the Time of Sale and prior to the Closing Date (as defined herein), it is determined by the parties that such information included an untrue statement of material fact or omitted to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading, then the investors may terminate their old “contracts of sale” (within the meaning of Rule 159 under the Act).If, following any such termination, the Underwriters, with prior written notice to the Company and SunTrust, enter into new contracts of sale with investors for the Offered Certificates, then “Time of Sale Information” will refer to the documents agreed upon in writing by the Company and the Underwriters that correct such material misstatements or omissions (a “Corrected Prospectus”) and “Time of Sale” will refer to the time and date agreed upon by the Company and the Underwriters. The Company has filed with the Securities and Exchange Commission (the “Commission”) a registration statement on Form S-3 (No. 333-130373) for the registration of the Offered Certificates under the Securities Act of 1933 (the “1933 Act”), which registration statement has become effective, is still effective as of the date hereof and was declared effective by the Commission within three years prior to the Closing Date and copies of which, as amended to the date hereof, have been delivered to the Underwriters.The Company proposes to file with the Commission pursuant to Rule 424(b)(5) under the rules and regulations of the Commission under the 1933 Act (the “1933 Act Regulations”) a prospectus supplement, dated June 28, 2007 (the “Prospectus Supplement”), to the prospectus, dated February 26, 2007, included in such registration statement, relating to the Offered Certificates and the method of distribution thereof.Such registration statement on Form S-3, including exhibits thereto, as amended as of the date hereof, is hereinafter called the “Registration Statement”; and such prospectus, supplemented by the Prospectus Supplement or further supplement relating to the Offered Certificates, is hereinafter called the “Prospectus”. SECTION 1.Representations and Warranties.(a)The Company represents and warrants to the Underwriters as follows: 2 (i)The Registration Statement, as amended as of the effective date thereof (the “Effective Date”) and the Prospectus, as of the date thereof, complied in all material respects with the requirements of the 1933 Act and the 1933 Act Regulations.The Registration Statement, as of the Effective Date, did not contain an untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein not misleading.The Prospectus, as of the date thereof, did not, and as of the Closing Date will not, contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however, that the representations and warranties in this subsection shall not apply to statements in or omissions from the Registration Statement or Prospectus (A)arising from or included in the information covered by (I)SunTrust, in the Indemnification and Contribution Agreement to which it is a party (the “SunTrust Information”), (II) Wells Fargo, in the Indemnification and Contribution Agreement, solely in its capacity as seller and servicer, to which it is a party (the “Wells Fargo Information”), (III)Wells Fargo Bank, N.A., in the Indemnification Agreement, solely in its capacity as master servicer, trust administrator and custodian, to which it is a party (the “Wells Fargo Information”), and (IV)U.S. Bank National Association, in the Indemnification Agreement to which it is a party (the “U.S. Bank”), relating to the information regarding it in the Prospectus Supplement (the “Originators, Underwriting Standards, Sponsor and Servicer Information; Master Servicer and Servicers Information; and the Trustee Information”) (collectively, the “Indemnification Agreements”), or (B)made in reliance upon and in conformity with information furnished to the Company in writing by the Underwriters expressly for use in the Registration Statement or Prospectus.The Company and the Underwriters hereby acknowledge that only the statements set forth in the paragraph immediately preceding the final paragraph of the cover of the Prospectus Supplement, the last sentence of the final paragraph of the cover of the Prospectus Supplement, and the final two paragraphs under the caption “Underwriting” in the Prospectus Supplement constitute statements made in reliance upon and in conformity with information furnished to the Company in writing by the Underwriters expressly for use in the Registration Statement or Prospectus (the “Underwriters’ Information” and, together with the SunTrust Information, the Wells Fargo Information, the “Excluded Information”). (ii)The Time of Sale Information, at the Time of Sale, did not, and at the Closing Date will not, contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided that the Depositor makes no representation and warranty with respect to any statements or omissions made in reliance upon and in conformity with the Excluded Information. (iii)Since the respective dates as of which information is given in the Registration Statement, the Time of Sale Information and the Prospectus, except as otherwise stated therein, (A)there has been no material adverse change in the condition, financial or otherwise, or in the earnings, business affairs or business prospects of the Company, whether or not arising in the ordinary course of business, and (B)there have been no transactions entered into by the Company, other than those in the ordinary course of business, which are material with respect to the Company. 3 (iv)The Company has been duly incorporated and is validly existing as a corporation in good standing under the laws of the State of Delaware with corporate power and authority to own, lease and operate its properties and to conduct its business, as now conducted by it, and to enter into and perform its obligations under the Transaction Documents to which it is a party; and the Company is duly qualified as a foreign corporation to transact business and is in good standing in each jurisdiction in which such qualification is required, whether by reason of the ownership or leasing of property or the conduct of business. (v)The Company is not in violation of its charter or in default in the performance or observance of any material obligation, agreement, covenant or condition contained in any contract, indenture, mortgage, loan agreement, note, lease or other instrument to which the Company is a party, or to which any of the property or assets of the Company may be subject, or by which it or any of them may be bound; and the issuance and sale of the Offered Certificates to the Underwriters, the execution, delivery and performance of the Transaction Documents to which it is a party and the consummation of the transactions contemplated therein and compliance by the Company with its obligations thereunder have been duly authorized by all necessary corporate action and will not conflict with or constitute a breach of, or default under, or result in the creation or imposition of any lien, charge or encumbrance upon any property or assets of the Company pursuant to any material contract, indenture, mortgage, loan agreement, note, lease or other instrument to which the Company is a party or by which it or any of them may be bound, or to which any of the property or assets of the Company is subject, nor will such action result in any violation of the provisions of the charter or by-laws of the Company or any applicable law, administrative regulation or administrative or court decree. (vi)There is no action, suit or proceeding before or by any court or governmental agency or body, domestic or foreign, now pending, or, to the knowledge of the Company, threatened, against or affecting the Company, which is required to be disclosed in the Registration Statement (other than as disclosed therein), or which might result in any material adverse change in the condition, financial or otherwise, or in the earnings, business affairs or business prospects of the Company, or which might materially and adversely affect the properties or assets thereof or which might materially and adversely affect the consummation of the transactions contemplated by the Transaction Documents to which it is a party; all pending legal or governmental proceedings to which the Company is a party or of which its property or assets is the subject which are not described in the Registration Statement, including ordinary routine litigation incidental to the business, are, considered in the aggregate, not material; and there are no contracts or documents of the Company which are required to be filed as exhibits to the Registration Statement by the 1933 Act or by the 1933 Act Regulations which have not been so filed. (vii)No authorization, approval or consent of any court or governmental authority or agency is necessary in connection with the offering, issuance or sale of the Offered Certificates hereunder, except such as have been, or as of the Closing Date will have been, obtained or such as may otherwise be required under applicable state 4 securities laws in connection with the purchase and offer and sale of the Offered Certificates by the Underwriters and any recordation of the respective assignments of the Mortgage Loans to the Trustee pursuant to the Pooling and Servicing Agreement that have not yet been completed. (viii)The Company possesses all material licenses, certificates, authorities or permits issued by the appropriate state, federal or foreign regulatory agencies or bodies necessary to conduct the business now operated by it, and the Company has not received any notice of proceedings relating to the revocation or modification of any such license, certificate, authority or permit which, singly or in the aggregate, if the subject of an unfavorable decision, ruling or finding, would materially and adversely affect the condition, financial or otherwise, or the earnings, business affairs or business prospects of the Company. (ix)Each of the Transaction Documents to which it is a party has been duly authorized, executed and delivered by the Company and constitutes a legal, valid and binding agreement enforceable against the Company in accordance with its terms, except as enforceability may be limited by (A)bankruptcy, insolvency, reorganization, receivership, moratorium or other similar laws affecting the enforcement of the rights of creditors generally, (B)general principles of equity, whether enforcement is sought in a proceeding in equity or at law, and (C)public policy considerations underlying the securities laws, to the extent that such public policy considerations limit the enforceability of the provisions of such Transaction Documents that purport to provide indemnification from securities law liabilities. (x)At the time of the execution and delivery of the Pooling and Servicing Agreement, the Company (i)will have good and marketable title to the Mortgage Loans being transferred by the Company to the Trustee pursuant thereto, free and clear of any lien, mortgage, pledge, charge, encumbrance, adverse claim or other security interest (collectively “Liens”), (ii)will not have assigned to any person any of its right, title or interest in such Mortgage Loans or in the Mortgage Loan Purchase Agreement, or the Offered Certificates being issued pursuant to the Pooling and Servicing Agreement, and (iii)will have the power and authority to transfer such Mortgage Loans to the Trustee and sell the Offered Certificates to the Underwriters, and upon execution and delivery of the Pooling and Servicing Agreement, the Trustee will have acquired ownership of all of the Company’s right, title and interest in and to the related Mortgage Loans, and upon delivery to the Underwriters of the Offered Certificates, the Underwriters will have good and marketable title to the Offered Certificates, in each case free of Liens. (xi)The Offered Certificates and the Pooling and Servicing Agreement will each conform in all material respects to the descriptions thereof contained in the Prospectus and the Time of Sale Information, and the Offered Certificates, when duly and validly authorized, executed, authenticated and delivered in accordance with the Pooling and Servicing Agreement and paid for by the Underwriters as provided herein, will be entitled to the benefits of the Pooling and Servicing Agreement. 5 (xii)The Trust created by the Pooling and Servicing Agreement will not be required to be registered as an investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and the Pooling and Servicing Agreement is not required to be qualified under the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”). (xiii)At the Closing Date, the Class 1-A-1, Class 1-A-2, Class 2-A-1, Class 2-A-2, Class 3-A-1, Class 3-A-2 and Class 4-A certificates will be rated not lower than
